Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Randall Garner,
d/b/a Bacca Cigar Co.,

Respondent.

Docket No. C-15-180
FDA Docket No. FDA-2014-H-1695

Decision No. CR3531

Date: December 23, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Randall Garner d/b/a Bacca Cigar Co., alleging facts and legal
authority sufficient to justify imposing a civil money penalty of $2,000. Respondent did
not timely answer the Complaint, nor did Respondent request an extension of time within
which to file an Answer. Therefore, I enter a default judgment against Respondent and
order that Respondent pay a civil money penalty in the amount of $2,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold tobacco
products to a minor, failed to verify, by means of photo identification containing a date of
birth, that a tobacco purchaser was 18 years of age or older, and utilized a self-service
display of tobacco products in a non-exempt facility, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act) and its implementing regulations, found at 21 C.F.R.
pt. 1140. CTP seeks a civil money penalty of $2,000.

On October 29, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days Respondent should pay the penalty, file
an answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days an Administrative
Law Judge could issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), 1 am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 CFR. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Bacca Cigar Co., an establishment that sells tobacco products
and is located at 1707 West Kirby Avenue, Champaign, Illinois 61821. Complaint
g3.

e During an inspection of Respondent’s establishment on November 13, 2013, at an
undisclosed time, an FDA-commissioned inspector observed Respondent “using a
self-service display [of cigarette tobacco] in a non-exempt facility ....” The
inspector also observed that minors were allowed to enter Respondent’s
establishment “when accompanied by a parent.” Complaint J 10.

e Ina Warning Letter dated January 16, 2014, CTP informed Respondent of the
inspector’s November 13, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure
to correct its violations could result in a civil money penalty or other regulatory
action. Complaint § 10.

e Inresponse to the Warning Letter, on March 18, 2014, Randall Garner,
Respondent’s owner, called CTP and sent an e-mail. “Mr. Garner stated that he
changed the store policy and will no longer allow anyone under . . . 18 in [his]
store.” Complaint § 11.
e During a subsequent inspection of Respondent’s establishment conducted on April
25, 2014, FDA-commissioned inspectors documented that “a person younger than
18 years of age was able to purchase a package of Bugler Turkish & Blended
cigarette tobacco . . . at approximately 3:54 PM.” The inspectors also documented
that Respondent’s staff “failed to verify [the minor’s] . . . identification” before the
sale on April 25, 2014, and utilized a “self-service display [of cigarette tobacco]
on April 25, 2014...” in a non-exempt facility.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The
regulations also require the verification, by means of photo identification containing a
purchaser’s date of birth, that no tobacco product purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Pursuant to 21 C.F.R. § 1140.16(c)(1), a retailer may
sell cigarettes and smokeless tobacco only in a direct, face-to-face exchange between the
retailer and the consumer.

Taking the above alleged facts as true, Respondent utilized a self-service display in
violation of 21 C.F.R. § 1140.16(c), on November 13, 2013 and April 25, 2014.
Additionally, on April 25, 2014, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a). On that same
date, Respondent violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco product purchaser is
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $2,000 which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $2,000 is warranted and
so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

